Silberstein Ungar, PLLC CPAs and BusinessAdvisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 6, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors CommonWealth Realty Partners, Inc. Newburyport, Massachusetts To Whom It May Concern: Silberstein Ungar, PLLC (formerly known as Maddox Ungar Silberstein, PLLC) hereby consents to the use in the Form S-11/A Amendment No. 1, Registration Statement under the Securities Act of 1933, filed by CommonWealth Realty Partners, Inc. of our report dated December 9, 2009, relating to the financial statements of CommonWealth Realty Partners, Inc., a Nevada Corporation, as of and for the period ending November 30, 2009, and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
